DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,812,786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 20-34 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical test apparatus comprising: a first wavelength selecting filter configured to pass a light ray of a first wavelength and having telecentricity on an object side for the light ray of the first wavelength; a second wavelength selecting filter configured to pass a light ray of a second wavelength different from the first wavelength; and processing circuitry configured to generate image data for respective colors by performing color separation for image data from the image sensor, and calculate a scattering angle at a point on the object based on the image data for respective colors, in combination with the rest of the limitations of the claim.
	Claims 21-31 are allowed by the virtue of dependency on the allowed claim 20.
As to claim 32, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical test apparatus comprising: an image sensor configured to image an object using a light ray of a first wavelength from an object point on an object and a light ray of a second wavelength different from the first wavelength so that the light ray of the first wavelength has telecentricity; and processing circuitry configured to generate image data for respective colors by performing color separation for image data from the image sensor, and calculate a light ray direction at the object point on the object based on the image data for respective colors, in combination with the rest of the limitations of the claim.
As to claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical test apparatus comprising: an image sensor configured to image an object using a light ray of a first wavelength from an object point on an object and a light ray of a second wavelength different from the first wavelength so that the light ray of the first wavelength has telecentricity; and processing circuitry configured to generate image data for respective colors by performing color separation for image data from the image sensor, and calculate light ray directions at the two different object points on the object based on the image data for respective colors, in combination with the rest of the limitations of the claim.
As to claim 34, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical test method comprising: imaging an object to acquire image data based on a light ray of a first wavelength having passed through a first optical system and a light ray of a second wavelength having passed through a second optical system, the first wavelength being different from the second wavelength, the first optical system having telecentricity on an object side for the light ray of the first wavelength; performing color separation for the image data to generate image data for respective colors; and calculating a scattering angle at a point on the object based on the image data for respective colors, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886